The opinion of the court was delivered by
Lewis, 0. J.
On the 10th April, 1856, Thomas Smith made his will, hy which he devised and bequeathed, after payment of debts, all his property, real and personal, to Ebenezer Maxwell and Joseph Scattergood, his executors, in trust for “ the uses and purposes of Friends’ Boarding School at West-Town, to make conveyances,” &c., “ as the Yearly Meeting’s committee, for the time being, charged with the care and management of the said school, shall order, direct, and appoint.” It was further provided in the will that $60,000 of the value of the estate devised should “ constitute a permanent fund, the yearly income of which shall be applied exclusively to the increase of the salaries of teachers, both male and female, who are or shall be from time to time employed as such at the said boarding school.” The testator died on the 30th April, 1856, less than one calendar month after making the will. The Act of Assembly of 26th April, 1855, declares that “no estate, real or personal, shall hereafter be bequeathed, devised, or conveyed to any body politic, or to any person, in trust for religious or charitable uses, except the same be done by deed or will,” “ at least one calendar month before the decease of the testator or alienor, and all dispositions of property contrary hereto, shall be void and go to the residuary legatee or devisee, next of kin, or heirs, according to law.” There is an exception in favour of bona fide sales for a valuable consideration. The English statutes against devises in mortmain did not extend to anything but superstitious uses. It was therefore held, that notwithstanding those statutes, a man might give lands for the maintenance of a school, hospital, or any other charitable uses: Porter’s Case, 1 Rep. 24. But it was apprehended, from experience in England, that persons on their death-beds might make large and improvident dispositions, even for these good purposes, and defeat the political end of the statutes of mortmain. It was therefore provided by the statute of 9 George 2d, ch. 36, that “ no lands or tenements, or money to be laid out therein, should be given for or charged with any charitable uses whatsoever, unless by deed executed twelve calendar months before the death of the donor.” This statute has been uniformly construed by the English courts of law and equity so as to give it its full force and effect; and by no means to give way to those disgraceful subtleties which by degrees overturned the former mortmain acts. It has, in accordance with its true spirit, been construed to extend to lands devised to trustees, to sell them and convert the proceeds of sale to charitable uses, although not within the letter of the statute, which only embraced lands and tenements, or money to be laid *34out in lands and tenements. But to prevent fraud and evasion, it was extended by construction to the proceeds of land: 1 Ves. sen. 108; 2 Ves. sen. 52. In the spirit of the statute of 9 Geo. 2d, ch. 36, and to prevent many of the mischiefs remedied by that statute, the Act of 26th April, 1855, was passed. There may be some difference of opinion on the question of policy involved in its enactment; but there can be no doubt that it is our duty to carry out its provisions in good faith. This brings us to the question, Is the devise to the use of the West-Town School a devise for “ charitable uses,” within the meaning of the act ? That school has been established by the members of the Society of Friends, is exclusively under their control, and is designed for the support and education of their children. As a part of the education of the pupils, they are instructed in the principles of Christianity, as understood by that society. Children, whose parents are unable to pay for their education, are provided for out of a fund raised by the society for the purposes of the school, through the liberality of contributors among its members. The charges for boarding and education are less than the actual expenses incurred. It is conceded that the immediate benefits of the institution are confined to the children of members of the religious society which has the management of it, and that they are not restricted to the education of the poor alone, but extend alike to the rich and poor. It is also manifest that religious instruction is one of the objects of the school. But it has never been held by any court in this Commonwealth, that a gift for a school ceases to be a gift for charitable uses, because religious instruction is combined with that of a literary and scientific character. Nor has it ever been supposed in this country, that an institution established for the purposes of education is not a charity within the meaning of the law, because it sheds its blessings, like the dews of Heaven, upon the rich as well as the poor. In Witman v. Lex, 17 Ser. R. 91, there were two legacies, one for the poor of the Lutheran congregation, and one for the education of young students in the ministry of the German congregation under the direction of St. Michael’s and Zion’s Churches. Both were sustained as good charitable uses. In Morrison v. Beirer, 2 W. & S. 81, a deed to a school-house and congregation was sustained as a gift for charitable uses. In McKissick v. Pickle, 4 Harris 140, a deed for the use of the subscribers to the erection and support of a school-house and meeting-house for public worship was sustained as a valid gift for charitable uses. In Wright v. Linn, 9 Barr 433, land conveyed for a school-house for the use of the parties to the deed, and the inhabitants residing nearer to that school than any other, and such other inhabitants as they might see fit to admit, was held a good gift for charitable uses. In App v. Lutheran Congregation, 6 Barr 201, a gift of money to the Lutheran Congregation; in *35Zimmerman v. Anders, 6 W. & S. 208, a legacy to the “Schwenkfelder Society,” a religions association of Montgomery county, for tlie poor of that society; and in the Methodist Church v. Remington, 1 Watts 218, a gift to the members of the Methodist Episcopal Church; — were held good gifts for charitable uses. It is true that the gift last mentioned was defeated, because it was placed under the control of an organization of persons who were not citizens of the state, and who stood under the condemnation of our legislative policy against foreign corporations. But in none of these cases was it supposed for a moment, that the gift failed or ceased to be for charitable uses, either because not restricted to the poor, or because confined in its benefits to a particular class, or because it was for the spread of religion, or because it combined all or any of these purposes together. The statute of 43 Eliz. ch. 4, is not strictly in force in this state, on account of the inapplicability of its regulations, as to modes of proceeding. But its conservative provisions have been in force by common usage and constitutional recognition; and not only these, but the more extensive range of charitable uses which chancery supported before that statute and beyond it: Zimmerman v. Anders, 6 W. & S. 218. That statute, in its enumeration of charitable uses, mentions “schools for learning, free schools, and scholars in universities.” But it is well settled, that charity neither originated in this statute, nor is confined to its enumeration of objects: 1 Conn. 172. Gifts for the benefit of the British Museum, 2 Sim. & Stu. 595; for the promotion of religion in whatever terms expressed, 4 Ves. 542, 2 Sim. & Stu. 67, 16 Pick. 107; and even for a school for the education of gentlemen’s sons, Atty. Gen. v. Earl of Lonsdale, 1 Sim. 100;—have been sustained as good gifts for charitable uses. Bequests to the “ American Bible Society,” to the “American Education Society,” to the “American Colonization Society,” and to the “American Home Missionary Society,” have also been held good: 24 Pick. 146; 4 Met. 378; 7 Smedes & Marsh. 694; 15 Conn. 274; 7 Vermont 241. If we were to attempt a definition which would embrace all gifts for charitable uses, we should adopt the language of the eminent patriarch of our profession, Mr. Binney, as expressed in his argument in Vidal et al. v. The City of Philadelphia: “ whatever is given for the love of God, or for the love of your neighbour, in the catholic and universal sense — given from these motives and to these ends — free from the stain or taint of every consideration that is personal, private, or selfish,” is a gift for charitable uses according to that religion from which the law of charitable uses has been derived. “ The love of G-od is the basis of all that is bestowed for His honour, the building up of His church, the support of His ministers, the religious instruction of mankind. The love of his neighlour is the principle that prompts and conse*36crates all tbe rest.” “ The currents of these two great affections finally run together, and they are at all times so near that they can hardly be said to be separatedGirard Will Case, 54.
It is true there is a narrower sense in which the word charity may be understood. The benevolence which limits itself to giving alms to the poor comes within this restricted definition; but it falls far short of that true charity which has its origin in the two great sources of all good deeds — the love of God and the love of man. Instruction in useful knowledge is essential to the permanent comfort and happiness of mankind. Temporary relief in the hour of need is indispensable to the support of life. The diffusion of knowledge among the ignorant is a charitable gift to the destitute ; and so is the dispensation of necessaries to the poor. The settled legal definition of a charitable use includes both these classes of charities. A charitable use is not always a religious one, but we know of no religious use, which could be recognised at all as free from superstition, that is not included in the definition of a charitable use. Instruction is not less a charity because it extends to that saving knowledge which is useful here and hereafter. And it is certainly no objection to such charities that they provide for the instruction of children in the Christian religion according to the views entertained by their parents. It is the duty of a parent to “ train up a child in the way it should go.” The divine and human law has imposed this duty on him, and his powers are necessarily commensurate with his duties. It is, therefore, clearly implied that he has the right to select such teachers, and to instil such religious sentiments as he believes, in the conscientious discharge of his duty, to be most conducive to the welfare of his child. A gift, which enables parents to perform their obligations in this respect, is certainly none the less a gift for charitable uses on that account.
It is true, that “the words in a statute are generally to be understood in their usual and most known signification, not so much regarding the propriety of grammar as their popular sense.” Rut when terms of art or technical terms are used (and there is nothing in the statute to show that they were used in a restricted or popular sense), “ they must he taken according to the acceptation of the learned in the art, trade, or science” to which they properly belong: 1 Black. Com. 60. In the section of the Act of 1855, in question here, there is nothing to show that the terms “ charitable uses” were used in a restricted or popular sense. Nor can we fairly infer from any other part of the act that they were so used. We are, therefore, bound to understand them in their legal and technical signification. We have no doubt that they were so understood by the legislature, and that they were intended to embrace objects of a religious, literary, and scientific character, as well as those which related to the poor and afflicted. We cannot *37close our ejes to the mischief supposed to exist, and which the Act of 1855 was intended to remedy. The object was to protect the heirs and next of kin from large and improvident dispositions by persons on their death-beds, or when their minds were enfeebled by the hopes and fears of approaching dissolution. Gifts to objects of a scientific or literary character were certainly as much within the mischief as any other gifts to charitable uses. To hold, therefore, that the legislature intended to lay a heavy hand only on gifts for the relief of the destitute, the afflicted, and the helpless, while donations for objects of a merely literary and scientific character were to be exempted from the restriction, would be doing' great injustice to the benevolence and common sense of our lawmakers. In all cases where the validity of such devises has depended upon holding them to be for charitable uses, they have uniformly been sustained as falling within that description. Now, when a restriction has been imposed upon such devises, we are asked to evade the restriction by declaring that they are not for charitable uses. We cannot blow hot and cold in the same breath. We cannot, for the purpose of sustaining such a gift, declare it to be a good gift for charitable uses, and at the same.moment,,for the purpose of evading the provisions of the Act of 1855, hold that it is not such a gift. The argument which confines the statute to gifts for the relief of the poor and afflicted, if successful, would convict the legislature of an intent which would do violence to the most ordinary impulses of human nature. It says, in effect, that when the bereaved widow, the helpless orphan, and the wretched sufferer from disease, cry aloud from the depths of their poverty and distress for- the relief which is absolutely necessary to sustain life, the policy of the state is to throw obstructions in the streams of charity which gush spontaneously from the hearts of the people; but when schools, academies, colleges, and universities seek for aid to educate children whose parents are able to educate them without such aid, or to advance “ gentlemen’s sons” in the learned professions, all obstructions are to be removed! — thus, accomplishments are preferred to the necessaries of life — the rich are exempt from the restriction, and the poor are stripped of the charity which benevolence would extend to them. We cannot adopt any such construction of the act. We cannot, even for the purpose of advancing the interests of a highly meritorious school, give the act such a construction as shall make it single out for its, condemnation those charities which are the most urgent in their demands upon the humane, and which are especially commended by the Saviour himself: “ I was an hungered and ye gave me meat, I was thirsty and ye gave me drink; I was a stranger and ye took me in; naked and ye clothed me; sick and you visited me; I was in prison and ye came unto me.” It cannot be supposed that these were the especial objects of the legislative restriction. *38The mischief, and, of course, the remedy extended to thfe whole range of gifts for charitable uses in the legal and technical sense of those terms. We are, therefore, compelled to hold that the Act of 1855 operates upon the gift to the Friends’ Boarding School at West-Town. ■
The legislature sometimes render their meaning obscure in the effort to express it in such a way as to be free from doubt. In the fourth section of the act under consideration, we have the words, “ society, church, association, or congregationbut we are not to infer from this language that a “ society” is not an “ association,” or that neither of these terms include a “ congregation.” So, in the seventh section, we have the words “bishop or ecclesiastic;” but'we are not thereby bound to hold that a “bishop” is not an “ ecclesiastic.” If we allowed loose and inadvertent language in Acts of Assembly to change, the well-settled meaning of terms, we should be afloat-on a sea of uncertainty. We see nothing in the various Acts of Assembly cited, which can justify such a course. The terms “ charitable uses,” have become perfectly understood by the courts, the legislature, and the people, not only in this country, but- in that from which we derive our language as well as our common law.
That part of the legacy which is' directed to be applied to increase the salaries of the teachers, is in ease of the school, and is as much for its use as any other part of the gift. It is like the legacy to a Roman Catholic priest and his successors, which was held to be in ease of the congregation, and therefore for its benefit : McGrirr v. Aaron, 1 Penn. Rep. 49.
If the will of 1856 contained no express clause of revocation of all former wills, a question might arise whether the will of 1841 was revoked by the devise afterwards made. Where there are two wills, in some respects inconsistent, the latter revokes the former only so far as they are inconsistent with each other, unless there is an express clause of revocation: Jarman on Wills 159. Where the second will is styled a codicil, or appears to have been intended for one, it is the duty of the court to construe them together as constituting one will; and in such case, the revocation by implication will only take place where there is a clear inconsistency, and then only to the extent of that inconsistency. Even in the case of a codicil, an express revocation of a former will must have its legitimate effect. But in the case before us, the property given to the school in the first will, is included in a general devise in the second will of all the testator’s estate to the same institution. There is, therefore, a manifest inconsistency, showing that there was no intention that both wills should stand. The same thing is apparent from the appointment of new executors. But it is not necessary to regard these circumstances, because we have an express clause of revocation in the will of 1856, and that clause *39is not in any respect avoided or impaired by the Act of 1855. It stands in full force. The result is, that the will of 1841 is revoked.
But it is contended that this revocation was made upon condition that the devise to the school in the will of 1856 should take effect. How do we know this ? Perhaps the intention to make the new disposition, induced the revocation of the old; and, perhaps, the new disposition was only the result of a pre-determination to revoke the old. There is nothing to lead the mind with anything like logical certainty to the deduction that either was the result of the other; and it is very clear that the heirs at law are not to be disinherited upon a mere peradventure. We have no right to add conditions not expressed by the testator, nor implied from his acts. He had it in his power to make conditions, but he made none, and we can make none for him.
The rule in regard to revocations arising from inconsistent dispositions, seems to be, that where the second devise fails by reason of a defective execution of the second will, it is no revocation of the first: Jarman on Wills 154; but where it fails from want of capacity in the devisee to take, the prior devise is revoked: French’s Case, 1 Roll. Abr. 614, pl. 5; Roper v. Radcliffe, 10 Mod. 230; 8 Vin. Abr. 141, tit. Devise, P. 3; Laughton v. Aikins, 1 Pick. 535; Ellis v. Smith, 1 Ves. jun.; 17 Jarman 154; Jones v. Murphy, 8 W. & S. 300. Mr. Justice Rogers, in the case of Jones v. Murphy, stated the rule correctly, when he held, that if the second will was properly executed according to the statute, though it should be prevented from operating by the incapacity of the devisee, or any other matter de hors the will, the former will is, nevertheless, revoked by it: 8 W. & S. 300. On this principle, it has been held, that a devise to the poor of a parish — to a corporation incompetent to take — to a Papist prohibited by statute — or to the heir at law who takes by his better title (although in each case the devise is void), is nevertheless a revocation of a previous devise to a person competent to take. The case of Roper v. Radcliffe was in every essential particular like the present. It was a devise to two Papists, which was declared by the statute of Eleventh and Twelfth W. 3d, “ utterly void.” It was nevertheless held to be a revocation of a previous devise. This was the unanimous opinion of Lord Chancellor Harcourt, Chief Justice Parker, of the King’s Bench, Chief Justice Trevor, of the Common Pleas, Powell, Judge of the King’s Bench, and Sir John Trevor, Master of the Rolls. There was an appeal to the House of Lords, on other points, but that part of the decree was not controverted in the House of Lords, and was approved of by the counsel on both sides: 10 Mod. 233.
But independent of the general rule, the Act of 1855 disposes of this question. It expressly declares that the “ dispositions” to “ charitable uses,” shall “ go to the residuary legatee, devisee, *40next of kin, or heirs according to law.” This clause excludes all idea of permitting the property to pass under any former will. It is not pretended that it passes to the residuary legatee under the will of 1841. There is no residuary legatee or devisee under the will of 1856. The result is, that the property goes, according to the express direction of the Act of Assembly, to the next of kin, or heirs according to law.
It is therefore declared that the dispositions in the will of Thomas Smith, of the 10th April, 1856, to Ebenezer Maxwell and Joseph Scattergood, executors, for the uses and pui-poses of Friends’ Boarding School at West-Town, are void; and, that the said executors are seised and possessed of the real and personal estate of the said Thomas Smith, deceased, in trust for the purposes of paying the funeral expenses and debts of the said decedent, and distributing the residue among the heirs and next of kin of said decedent.
The decree of the Court of Nisi Prius, dismissing this bill, is reversed, and it is here decreed that the said executors settle their administration account, and distribute the funds which may remain in their hands, after payment of debts, funeral expenses, and charges of administration, under the direction of the proper Orphans’ Court, and in conformity to the principles indicated in this opinion.
It is further ordered that the said executors pay the costs of this suit, and that they be allowed to charge the same, together with their reasonable expenses, in the settlement of their said administration account. -